[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Third-party defendant, Aetna Insurance Company, moves for summary judgment on the grounds that (1) the statute of limitations has run in the underlying action brought by plaintiff against defendant G.G.C. Associates, Inc.; and (2) plaintiff alleges defendant G.G.C. Associates, Inc. is in possession and control of the subject premises and if the jury so finds, then third-party defendant Aetna cannot be held liable to indemnify the defendant.
The short answer to both contentions is: (1) defendant has filed a motion to dismiss on the basis of the statute of limitations and that motion should properly be decided before this court considers the first CT Page 10386 ground; (2) the jury could find defendant in possession and control of the premises in plaintiff's case and also find third-party defendant in possession and control in defendant's indemnification case against third-party defendant. There is no logical prohibition against finding both defendant and third-party defendant are in possession and control. This is not a situation, such as a sidewalk claim against a municipality, where there must be a finding of exclusive fault by the municipality. The issue of possession and control is one of fact that clearly precludes granting summary judgment.
The motion is denied.
  ______________________ Robert Satter Judge Trial Referee